Title: To Benjamin Franklin from Girardot, Haller & Cie., 23 October 1779
From: Girardot, Haller & Cie.
To: Franklin, Benjamin


SirParis 23 Octr 1779
Mr. Wm. Bingley a native of Rotterdam bearer of these, and who has been upwards of nine years Continually in our Business, having Acquitted himself in evry department he has undertaken to our utmost Satisfaction, and being desirous of proceeding to America for several Reasons, which he will communicate to you/: we beg leave to introduce him to you as a person who quits us to our Regret.
It is in your power Sir to Render him very essential service, and what ever instruction, Advice or introduction you may be pleased to favor him with, shall be esteemd as a great obligation conferrd on them who will allways be desirous of giving you convincing proofs of their Sincere esteem and attachment, having the honor to Stile themselves on All occasions Sir Your mt obedt hble servts
Girardot HALLER
To his Excy. The honb. B. Franklin Esqr:—
 
Addressed: To / his Excelly. The honble. / B Franklin / Passy
Notation: Girard or Challers 23 Oct 79
